                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    IN RE APPLE SECURITIES LITIGATION                    CASE NO. 19-cv-02033-YGR
                                   6
                                                                                             ORDER RE: ADMINISTRATIVE MOTION FOR
                                   7                                                         RELIEF TO AMENDED COMPLAINT
                                   8                                                         Re: Dkt. No. 90
                                   9

                                  10
                                              The Court has received lead plaintiff’s motion for administrative relief pursuant to Civil
                                  11
                                       Local Rule 7-11 to file a corrected consolidated and amended class action complaint. (Dkt. No.
                                  12
Northern District of California




                                       90.) In its administrative motion, lead plaintiff seeks to correct certain errors in the operative
 United States District Court




                                  13
                                       complaint, which purportedly would not affect the amended complaint substantively or impact the
                                  14
                                       briefing schedule in effect. Lead plaintiff represents that defendants are unwilling to stipulate to
                                  15
                                       the filing of a corrected amended complaint but take no position as to the administrative motion.
                                  16
                                              Since the filing of the administrative motion, and pursuant to the briefing schedule in effect
                                  17
                                       in this case, defendants have filed a motion to dismiss the operative complaint. (Dkt. No. 91.) As
                                  18
                                       such, the parties are hereby ORDERED to submit a joint statement addressing any procedural issues
                                  19
                                       that may arise from this Court granting the administrative motion subsequent to the filing of the
                                  20
                                       motion to dismiss. Specifically, the parties shall address whether defendants will need to
                                  21
                                       substantively amend their motion to dismiss if the administrative motion is granted, and if so, any
                                  22
                                       effect this may have on the current briefing schedule. The parties shall file their statement no later
                                  23
                                       than Friday, January 10, 2020.
                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: December 23, 2019
                                  27                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  28
